Blackmar, J. (dissenting):
It is lawful to keep domestic animals which furnish aid, comfort or pleasure to mankind; and if injury is done to others thereby, the owner, or the one who harbors them, is not necessarily liable. If their natural propensities are such that they may, under certain circumstances, injure others, the owner is bound to use reasonable care to restrain them. If such care is lacking, it is negligence; 'and if injury results, the owner must answer to the result of such negligence. To an action based on such negligence, contributory negligence is a defense. Such, for instance, is the case of a horse left untied or negligently permitted to stray in the streets. (Mills v. Bunke, 59 App. Div. 39; Farber v. Roginsky, 123 id. 38; Hammond v. Melton, 42 Ill. App. 186.) As it is lawful to keep the horse, the law imposes upon the owner only the duty of exercising due care to so restrain it that it will not, when acting according to its nature, injure mankind.
On the other hand, if one keeps a wild animal which, according to the experience of mankind, is dangerous to man, he is bound at his peril to restrain it, and if it injures another the owner is hable, in the absence of such conduct on the part of the person injured as practically invites the injury. (Filburn v. People's Palace & Aquarium Company, L. R. 25 Q. B. Div. 258.) The one who harbor ssuch an animal is liable for damages as upon an action for nuisance, and to such action contributory negligence is not a defense. In certain cases the liability of one who keeps a domestic animal is like that of one who harbors an animal • not recognized as harmless. This is the case where the domestic animal is shown to be vicious and dangerous to mankind to the *244knowledge of the owner. In such case the master is liable for the injury absolutely, and there is no defense except such conduct on the part of the plaintiff as amounts to voluntarily bringing the injury on himself. (Lynch v. McNally, 73 N. Y. 347; Muller v. McKesson, Id. 195; Hahnke v. Friederich, 140 id. 224; Brice v. Bauer, 108 id. 428.)
The jury were put out on special findings of negligence of defendant and contributory negligence of the plaintiff; but the court instructed them in effect that they could not find the defendant negligent unless they found that the cat was vicious to the knowledge of the defendant. Under this charge the question of contributory negligence had no place in the case, but of this defendant cannot complain.
The charge was undoubtedly correct, for unless the cat was vicious to the knowledge of the defendant, it was not negligent to keep it in a butcher shop, for it is not a natural propensity of a cat, even if nourishing a kitten, to attack human beings. The only evidence that the cat was vicious was that it had once before attacked a dog. But the question was not vaguely whether the cat was vicious, but concretely whether it was dangerous to mankind. The fact that a cat will attack a dog does not charge its keeper with knowledge that it will attack a human being. So in Osborne v. Chocqueel (L. R. [1896] 2 Q. B. Div. 109) it was held that evidence that a dog had attacked a goat was no evidence of a scienter which would sustain a cause of action for attacking a man. In Strubing v. Mahar (46 App. Div. 409) evidence that the dog had fought with other dogs did not charge its owner with knowledge that it would attack a man. Scienter is an essential element of this action. (Simpson v. Griggs, 58 Hun, 393; Duval v. Barnaby, 75 App. Div. 154; Bauer v. Lyons, 23 id. 204.) The propensity of a cat with a kitten to attack a dog is too remote from the inclination to attack mankind to charge the defendant with scienter.
I vote to reverse the judgment upon the erroneous finding that the cat was vicious to the knowledge of the defendant, and for a new trial, costs to abide the event.
Jenks, P. J., concurred.
Judgment and order affirmed, with costs.